Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 20, 2019 and May 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “abnormal signal detecting circuit” and “detecting loop” (paragraph 0049).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 	In paragraphs [0055] through [0056], “the screen detecting switching circuit 50 includes a first switch transistor Q1” is incorrect as shown in Fig. 2. “Q1” should be -- Q2 --.
 	In paragraphs [0057 through [0069], “the power switching circuit 30 includes a second switch transistor Q2” is incorrect as shown in Fig. 2. “Q2” should be -- Q1 --.
Appropriate correction is required.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
 	In claim 9, the limitations “the power supply” (line 3), and “a detecting end” (line 4) should be -- the test power --, and -- the detection end -- so as to agree with those recited previously in claim 1.
 	In claim 11, line 5, the limitations “above signals or driving powers” should be -- the driving signals, the control signals or the driving powers -- so as to agree with those recited previously in line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 12, it is not clear that the limitation “the ESD protection diode” (line 9) referred to “an ESD protection diode” (line 2) or one of “a plurality of EDS protection 
 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
 	In claim 14, line 4, there is insufficient antecedent basis for the limitation “the plurality of signal output terminals”. Furthermore, “the power supply” (lines 8-9) should be -- the test power --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (U.S. Pub. No. 2014/0043040).
 	As to claims 1 and 13, Deng et al. discloses, in Figs. 5-7, a chip abnormality detecting circuit, applied to abnormality detection of a chip (ESD protection chip) disposed with an ESD protection diode (D0), wherein the chip abnormality detecting circuit comprises: a test power (a direct current power supply) configured to provide a test current (current) to the chip to be tested (ESD protection chip); a connector (connector) comprising a signal output terminal (for example LV1P0) and a ground terminal (GND), the signal output terminal (LV1P0) being configured to connect a 
 	As to claim 9, Deng et al. discloses, in Figs. 5-7, the abnormal signal detecting circuit (LED1) includes a light emitting diode; an anode of the light emitting diode (LED1) is connected to a positive output end of the test power (direct current power, and a cathode of the light emitting diode (LED1) is the detection end of the abnormal signal detecting circuit (LED1).
 	As to claims 12 and 14, Deng et al. discloses, in Figs. 5-7, a chip abnormality detecting circuit, applied to abnormality detection of a chip (ESD protection chip) disposed with an ESD protection diode (D0), wherein the chip abnormality detecting circuit comprises: a test power (a direct current power supply) configured to provide a test current (current) to the chip to be tested (ESD protection chip); a connector . 
Allowable Subject Matter
Claims 2-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, wherein the chip abnormality detecting circuit further comprises a screen detecting switching circuit; an input end of the screen detecting switching circuit is configured to be accessed to a screen detection signal, and an output end of the screen detecting switching circuit is connected to the signal output terminal of the connector; the screen detecting switching circuit is configured to output the accessed screen detection signal to the signal output terminal of the connector when turned on as claimed in the dependent claim 2.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Huang	      2016/0259220	Electrostatic Discharge Protection Chip and Driving
 					Circuit.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867